Dear Mr. Elliott:
We are in receipt of your opinion request forwarded to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.  The issue presented is whether State Police Commission Rule 8.16(c) must be approved by the Governor in order for the rule to have the force and effect of law.
The State Police Commission is vested with broad and general rulemaking powers for the administration and regulation of the state police service. LSA-Const. Art. 10, Section 48(A)(1).  In general, rules adopted by the commission have the force and effect of law.  LSA-Const. Art. 10, Section 48(A)(4).  However, any rule affecting wages or hours has the effect of law only after approval by the Governor.  LSA-Const. Art. 10, Section 48(C).
The rule recently adopted by the State Police Commission now in question provides, in pertinent part:
(c)   Change in Duty Station.
     1.    The Appointing Authority may change the duty station of a permanent or probationary employee from one geographical area to another with or without the consent of the employee for a period not to exceed ninety (90) days, provided that the employer shall pay or provide all related expenses to the employee in accordance with State Travel Regulations.
     2.    The Appointing Authority may permanently change the duty station of a permanent employee from one geographical area to another with the consent of the employee, in which case the employer may, at the employer's option, pay related moving and housing expenses.  Such change shall be reported to the Director.
     3.    The Appointing Authority may permanently change the duty station of a permanent or probationary employee from one geographical area to another without the consent of the employee, provided that the change is necessary to accomplish the department's mission, is, prior to such change, approved by the Commission at a public hearing, and provided that the employer shall pay all related moving and housing expenses.
The rule quoted above governs a logistic change, and does not affect the number of hours the employee works, nor does it affect the employee's compensation for work performed. For this reason, we conclude that the rule as promulgated by the commission has the effect of law and requires no approval by the Governor.
Should you have further questions regarding this matter, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ams